Order filed May 10, 2022




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-22-00261-CV
                                     ____________

                          RONALD WILSON, Appellant

                                           V.

              NEW RESIDENTIAL MORTGAGE, LLC, Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-10700

                                       ORDER

      On April 28, 2022, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. The brief fails to comply with the rules in that
it fails to contain appropriate citations to authorities and to the record. See Tex. R.
App. P. 38.1 (i).

      Accordingly, we order appellant’s brief filed April 28, 2022, stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within thirty (30) days after the later of: the date the clerk’s record is
filed, or the date the reporter’s record is filed. See Tex. R. App. P. 38.1; 38.6 (a).
      If appellant files another brief that does not comply with Rule 38, the court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                  PER CURIAM


Panel Consists of Justices Bourliot, Hassan, and Wilson.